In re Batiste, George; — Plaintiff; Applying for Supervisory and/or Remedial Writs, Parish of St. James, 23rd Judicial District Court Div. D, No. 2601; to the Court of Appeal, Fifth Circuit, No. 99-KH-1336.
Writ granted in part; otherwise denied. If it has not done so already, the district court is ordered to supply relator with a copy of his guilty plea colloquy transcript. State ex rel Simmons v. State, 93-0276 (La.12/16/94), 647 So.2d 1094. In all other respects, the application is denied. State ex rel. Bernard, v. Cr.D.C., 94-2247, p. 1 (La.4/28/95), 653 So.2d 1174, 1175.